DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/24/2022, 7/21/2022, and 11/4/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP 2020026699; machine translation attached).
Regarding claim 1, Hashimoto discloses a flush toilet (1) for discharging waste with flush water supplied from a flush water supply source (4), the flush toilet comprising: 
a bowl (10, 12) including 
a waste receiving surface (10) that is bowl-shaped, and 
a rim portion (12) that is formed in a top edge (top edge of 10) of the waste receiving surface; 
a discharge conduit (18) that is connected below the bowl to discharge waste; and 
a rim spout portion (22, 26) configured to discharge flush water supplied from the flush water supply source into the bowl and form a circulating flow inside the bowl (via 26), wherein 
the rim spout portion is provided in the rim portion on one of left and right sides of the bowl (22, 26 is formed on the right side of the bowl when viewed from the front), and the rim spout portion forms a rim water passage (22) where the flush water that is supplied flows through, and forms, on a downstream end of the rim water passage, a rim spout port portion (26) that discharges the flush water rearward (26 discharges flush water towards 4), 
the rim water passage includes 
an outer side portion (annotated in Fig. 3 below) that extends forward inside the rim portion, 
a curved portion (annotated in Fig. 3 below) that is curved inward from a downstream end of the outer side portion, and 
an inner side portion (annotated in Fig. 3 below) that extends rearward from the curved portion to the rim spout port portion, and 
the curved portion includes a top portion (annotated in Fig. 3 below) that is at a position farthest from an intermediate part (annotated in Fig. 3 below) provided between the inner side portion and the outer side portion in a top view, in a direction extending the intermediate part, the top portion being formed into an arc shape in the top view in more the outer side portion side than a virtual center line (dotted line annotated in Fig. 3 below) that extends along a center of the intermediate part (the top portion (annotated in Fig. 3 below) is formed into an arc shape in the top view in more the outer side portion (annotated in Fig. 3 below) than its intersection with the virtual center line of the intermediate part (dotted line annotated in Fig. 3 below)), and 
a curvature radius of the intermediate part, at an end portion on the curved portion side (radius of the smaller circle corresponding to the intermediate part annotated in Fig. 3 below), is smaller than a curvature radius (radius of the larger circle corresponding to the top portion annotated in Fig. 3 below) of the top portion.

    PNG
    media_image1.png
    391
    612
    media_image1.png
    Greyscale

Regarding claim 4, Hashimoto discloses the outer side portion of the rim water passage is formed to extend more forward than the intermediate part (the outer side portion annotated in Fig. 3 above extends more forward than the intermediate part annotated in Fig. 3 above), and is formed to extend more forward than the inner side portion (the outer side portion annotated in Fig. 3 above extends more forward than the inner side portion annotated in Fig. 3 above as the outer side portion extends to where 34 meets 30 and the inner side portion extends from the end of 30).
Regarding claim 5, Hashimoto discloses the outer side portion of the rim water passage includes a curved-portion-side linear portion (34) that is connected to the curved portion, and the inner side portion of the rim water passage includes a spout-port-side linear portion (linear portion above 26 beyond the end of 30) that is connected to the rim spout port portion.
Regarding claim 6, Hashimoto discloses a horizontal width of the inner side portion (horizontal width of the inner side portion taken at 26) in the top view is greater than a horizontal width of the outer side portion (horizontal width of the outer side portion taken at 22) in the top view.
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Urata (US 10378195) is directed to the state of the art as disclosing a flush toilet including second water conduit (34) and second spout port (30) spouting flush water (W21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday-Thursday 11AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM R. KLOTZ
Examiner
Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754